Citation Nr: 1633090	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-32 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for a lung disorder, claimed as being secondary to asbestos exposure.

3.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU). 

4.  Entitlement to special monthly compensation (SMC) based upon aid and attendance and housebound status. 

5.  Entitlement to service connection for skin disease, claimed as being secondary to herbicide exposure.

6.  Entitlement to service connection for kidney stones. 

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection type II diabetes mellitus. 

9.  Entitlement to service connection for neuropathy of the left lower extremity. 

10.  Entitlement to service connection for neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 through July 1975.  The Veteran also had a period of enlistment in the United States Navy Reserve from July 1975 through October 1976 and in the Oklahoma Army Reserve National Guard from October 1976 through April 1992.

These matters come before the Board of Veteran's Appeals (Board) on appeal from rating decisions issued in July 2009, October 2010, June 2012, November 2015, and February 2016.

The Veteran testified during a September 2013 videoconference hearing that was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceedings has been associated with the record.

In January 2014, the Board remanded the appeal to the Agency of Original (AOJ) for additional evidentiary development.
The Board notes that the Veteran has an array of mental health diagnoses of record, to include depression and posttraumatic stress disorder (PTSD).  Hence, the appeal has been characterized more broadly to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board acknowledges that the Veteran has filed a VA Form 9 regarding the issue of entitlement to service connection ischemic heart disease.  However, the issue has not been certified to the Board.  The Board does not have jurisdiction over this issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Psychiatric Disorder

In January 2015, the Veteran was afforded a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorders.  The VA examiner diagnosed PTSD and major depressive disorder.  With regard to PTSD, the examiner opined that it was at least as likely as not that PTSD was incurred in or caused by active service.  He explained that the Veteran was involved in many firefights and missions while he was in the Republic of Vietnam (Vietnam).  With regard to major depressive disorder, the VA examiner opined that it was at least as likely as not that PTSD was incurred in or caused by active service.  He indicated that the Veteran's maior depressive disorder was caused by his combat in Vietnam and his stroke.  The Veteran is not service-connected for the residuals of his stroke.  Furthermore the Veteran's personnel records do not show combat duty or service on land in Vietnam.
Instead, the Veteran alleged in a February 2009 PTSD statement that during service on the U.S.S. Nashville in 1974, he was assigned the duty of evacuating American citizens from the Greek island of Crete when he found a mass grave for civilians.

In its attempt to corroborate the reported stressor, the AOJ obtained some of the Veteran's personnel records that reflect that the Veteran did indeed serve on board the U.S.S. Nashville from August 1973 through March 1975.  The AOJ also obtained limited deck log entries for the U.S.S. Nashville and the U.S.S. Iwo Jima for the month of March 1975.  However, the AOJ did not locate deck log entries for the U.S.S. Nashville for any months in 1974 (the time frame in which the Veteran alleges that the U.S.S. Nashville sailed near the Greek island of Crete in the Mediterranean Sea).  It is likely that the deck log entries for these time frames would corroborate whether the U.S.S. Nashville sailed near Crete, as reported by the Veteran, and in turn, would tend towards corroborating the Veteran's claimed stressors concerning his deployment to the Island of Crete.  Under the circumstances, VA should undertake efforts to contact the Veteran to obtain a more definitive time frame in 1974 during which the alleged events on Crete occurred.  After VA has obtained this information, efforts should be made to locate the deck logs for the U.S.S. Nashville for the months in 1974 identified by the Veteran.  38 C.F.R. § 3.159(c)(2) (2015).

Also, in relation to the Veteran's claim for service connection for PTSD, the Veteran testified during his videoconference hearing that, in December 1974 or January 1975, the U.S.S. Nashville was participating in a refueling exercise when it collided with the U.S.S. Iwo Jima.  According to the Veteran, he was performing his duties in the gun mount on the port side of the U.S.S. Nashville when this incident occurred and he personally observed the incident as it was occurring.  He recalled that as a result of the collision, a catwalk on the U.S.S. Nashville was "caved in" near the Veteran's proximity and that the U.S.S. Nashville sustained a one inch wide crack that ran down the ship.  Essentially, consistent with the Veteran's testimony, deck log entries from the U.S.S. Nashville and U.S.S. Iwo Jima record a collision in March 1975, within the time frame of the Veteran's assignment on board the U.S.S. Nashville.  Although the deck log entries are unclear as to whether the U.S.S. Nashville sustained any damage, they do state that the collision was of such force that the U.S.S. Iwo Jima sustained damage to the starboard aircraft elevator that was "beyond repair."

In view of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran at least as likely as not was present on board the U.S.S. Nashville and did observe firsthand its collision with the U.S.S. Iwo Jima.  This PTSD stressor is confirmed.

However, the Board finds that the January 2015 nexus opinion is inadequate as it is based upon unconfirmed stressors.  Additionally, the VA examiner did not provide an opinion regarding whether major depressive disorder and/or PTSD were caused by the confirmed collision the Veteran experienced aboard the U.S.S. Nashville.  A remand is necessary to obtain a VA addendum medical opinion to consider this confirmed stressor and to obtain relevant deck logs from the U.S.S. Nashville.

Lung Disability

In January 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed lung disability.  The VA examiner indicated that the Veteran had not ever been diagnosed and currently did not have a respiratory condition, to include chronic obstructive pulmonary disease (COPD).  The VA examiner opined that it was less likely than not that the claimed lung disability was incurred in or caused by the claimed in-service injury, event, or illness.  She elaborated that no diagnosis of a lung disorder was made and the B-reader interpretation was negative for asbestosis.  The Board finds that this opinion is inadequate as it does not address the diagnoses of COPD that have been made during the appeal period.  Most notably, an August 2011 CT study revealed a five millimeter node in the right lower lobe of the lung, a four millimeter nodule in the periphery of the right lower lobe, and a two millimeter nodule in the base of the right middle lobe.  At that time, the Veteran was diagnosed with acute exacerbation of COPD.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  Therefore, a remand is necessary to obtain a VA addendum medical opinion regarding whether the COPD diagnosed in August 2011 was incurred in or caused by his active military service.

Skin Disability

In January 2015, the Veteran underwent a VA examination to determine the nature and etiology of his claimed skin disability.  The VA examiner was an occupational health physician and she commented that "a more accurate diagnosis from a dermatologist may help in establishing service connectedness."  The VA examiner then opined that the Veteran's skin condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She elaborated that the there was no evidence that chronic lower extremity edema, which caused erythema and vesicles on the posterior lower legs and occurred four years ago, was related to a service-connected condition.  The Board finds that this opinion is inadequate.  The VA examiner indicated that a more accurate diagnosis that could help establish "service connectedness" should be made by a dermatologist.  Lastly, the VA examiner improperly dismissed the Veteran's competent and credible statements regarding the blisters he developed two to three years after his separation based upon a lack of documentation in medical records.  Based upon the forgoing, the Board finds that a remand is necessary to afford the Veteran an examination with a VA dermatologist to determine the nature and etiology of his skin disability.

Remaining Issues

In a November 2015 rating decision, the Veteran was denied service connection for type II diabetes mellitus, neuropathy of the left lower extremity, and neuropathy of the left upper extremity.  Subsequently, in a February 2016 rating decision, the Veteran was denied service connection for kidney stones and hypertension.  In March 2016 the Veteran filed notices of disagreement with the November 2015 and February 2016 rating decisions.  No Statement of the Case (SOC) has been issued regarding these claims; accordingly, an SOC must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The issue of the Veteran's entitlement to a TDIU is inextricably intertwined with his pending claims for service connection.  Where it remains feasible that service connection may be granted, and, that a corresponding disability rating may be assigned, the question of the Veteran's entitlement to a TDIU remains dependent upon the outcome of the service connection claims.  Similarly, the Veteran's claim for SMC based upon aid and attendance and housebound status is also dependent upon disposition of these claims to the extent that if either or both disabilities, if service-connected, are determined to cause the Veteran to require aid and attendance, then the claim would be granted.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). Thus, the issues of the Veteran's entitlement to TDIU and to SMC based upon aid and attendance must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should furnish the Veteran a SOC as to the issues of service connection for service connection for type II diabetes mellitus, neuropathy of the left lower extremity, neuropathy of the left upper extremity, kidney stones, and hypertension.  Only if the Veteran perfects a timely appeal as to these claims by filing a Substantive Appeal should these matters be returned to the Board for the purpose of appellate disposition.

2.  Contact the Veteran to obtain a more definitive time frame in 1974 during which his alleged stressor event occurred when the U.S.S. Nashville sailed near the Greek island of Crete in the Mediterranean Sea.

3.  After the Veteran has responded with a more definitive time frame in 1974, obtain the deck logs for the U.S.S. Nashville for the time frame specified by the Veteran during which he was detailed to the Island of Crete in 1974.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

The VA psychiatric examiner must be notified if any of the Veteran's stressors are confirmed by these deck logs.

4.  After completing the above actions, refer the Veteran's VA claims file to the VA examiner who conducted the January 2015 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's currently diagnosed PTSD and major depressive disorder.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

For purposes of the opinion, the examiner should assume that the Veteran was on board the U.S.S. Nashville when it collided with the U.S.S. Iwo Jima in March 1975, and, that the Veteran personally witnessed the collision.  If corroborated, the examiner should also consider the stressor that the Veteran witnessed a mass grave while performing duties on the Island of Crete in 1974.  Lastly, the VA examiner is advised that the Veteran did not serve on land in Vietnam.

The VA examiner is asked to provide opinions regarding:

a. Whether the Veteran's PTSD is at least as likely as not (that is, a 50 percent or greater probability) based on in-service stressor?

b. Whether it is at least as likely as not that the Veteran's major depressive disorder was sustained during service, or is etiologically related to any injury or illness sustained by the Veteran during his active duty service?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all supporting medical principles and relevant evidence in the claims file, to include the diagnoses rendered in the aforementioned records.  

5.  Refer the Veteran's VA claims file to the VA examiner who conducted the January 2015 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's and currently diagnosed COPD or COPD shown in the record in 2011.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide a medical opinion addressing whether the Veteran's currently diagnosed COPD is at least as likely as not (at least a 50 percent probability) related to his active duty service, to include in-service asbestos exposure.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

6.  The Veteran must also be afforded a VA skin examination by a dermatologist to explore the nature and etiology of the Veteran's claimed skin disease.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis related to the Veteran's claimed skin disease.  The examiner should also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed disorder is related to the Veteran's active duty service.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  In rendering the opinion, the VA examiner must address the Veteran's competent and credible statements regarding the blisters he developed two to three years after his separation from active service. 

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

7.  After completion of the above development, readjudicate the claims.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




